Exhibit 10.1

 

LOGO [g896187ex10_1logo.jpg]

March 20, 2015

By Hand Delivery

Peter G. Abram, Jr.

921 Sweetwater Club Blvd.

Longwood, FL 32779

Dear Mr. Abram:

By signing below, this letter will become an Agreement between you and FARO
Technologies, Inc. (“FARO”) regarding the terms of your separation from
employment with FARO.

1. FARO has accepted your resignation effective March 20, 2015.

2. You will be paid for all outstanding wages earned since your last paycheck
through and including the effective date of your resignation, less customary and
applicable payroll deductions. As consideration for this Agreement, FARO agrees
to pay you an aggregate amount of One Hundred Twenty-Two Thousand Seven Hundred
and Forty-Four Dollars ($122,744.00), less customary and applicable payroll
deductions, under FARO’s 2014 Short-Term Incentive Plan, which represents 91.6%
of your target bonus opportunity for 2014.

3. As additional consideration for this Agreement, you will be paid a lump sum
amount of $140,898.32, less customary and applicable payroll deductions, which
represents all potentially outstanding equity awards, including but not limited
to any grants of stock options or restricted stock units under FARO’s 2009
Equity Incentive Plan or 2014 Incentive Plan.

4. As additional consideration for this Agreement, provided that you timely
elect continuation of medical benefits pursuant to COBRA, and do not become
eligible for medical benefits under any other employer plan, FARO will reimburse
you the monthly COBRA payment which you make, for a period not to exceed six
(6) months and will pay you for all accrued but unused PTO days through
March 20, 2015. (The benefits described in this paragraph and the bonus
consideration referenced in Paragraph 2 and the payment referenced in Paragraph
3 shall be referred to as the “Consideration”). You acknowledge and agree that
the Consideration is in addition to, and in excess of, all amounts that you
claim you are owed. FARO’s agreement to provide all of the Consideration is
specifically contingent upon you executing this Agreement and not revoking the
Agreement, as set forth in Paragraph 11 below. To the extent the Consideration
becomes payable pursuant to the terms of this Agreement, FARO will pay you the
Consideration within fourteen (14) days after this Agreement becomes



--------------------------------------------------------------------------------

effective (as described below). You confirm and agree that other than the
payments and Consideration referenced in this Agreement, you are not entitled to
any other wages, benefits, reimbursements, payments or other compensation of any
type as a result of your employment with FARO.

5. You will receive by separate letter information regarding your rights for
health insurance and COBRA. To the extent that you have such rights, nothing in
this Agreement will change or impair those rights.

6. In return for the Consideration in Paragraphs 2, 3 and 4, you fully and
forever discharge and release FARO, its parent, subsidiaries, and affiliates,
and each of their respective officers, directors, managers, employees, agents,
attorneys and successors and assigns (collectively referred to as “the FARO
Companies”) from any and all claims or causes of action, known or unknown, for
relief of any nature, arising on or before the date you sign this Agreement,
which you now have or claim to have or which you at any time prior to signing
this Agreement had, against the FARO Companies, including, but in no way limited
to: any claim arising from or related to your employment by FARO or the
termination of your employment with FARO, including but not limited to any claim
under the Age Discrimination in Employment Act (“ADEA”), the Older Workers
Benefit Protection Act (“OWBPA”), Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. § 1981, the Americans With Disabilities Act (“ADA”), the
Family and Medical Leave Act (“FMLA”), the Employee Retirement Income Security
Act (“ERISA”), the Equal Pay Act (“EPA”), the Occupational Safety and Health Act
(“OSHA”), the Florida Civil Rights Act and any and all other local, state, and
federal law claims arising under statute or common law. You also agree not to
file a lawsuit against any of the FARO Companies in connection with such
released claims. You agree that if anyone makes a claim or undertakes an
investigation involving you in any way, you waive any and all rights and claims
to financial recovery resulting from such claim or investigation. You further
represent that you have not assigned to any other person any of such claims, and
that you have the full right to grant this release. It is agreed that this is a
general release and it is to be broadly construed as a release of all claims,
except those that cannot be released by law. By signing this Agreement, you
acknowledge that you are doing so knowingly and voluntarily, that you understand
that you may be releasing claims you may not know about, and that you are
waiving all rights you may have had under any law that is intended to protect
you from waiving unknown claims.

7. You represent and warrant that you have returned to the FARO Companies all of
their property, including all computers, printers, and computer-related
equipment, and all copies of all software and documents in your possession,
custody and control, including without limitation all source and object code,
artwork, storyboards, graphics, game content, and any information you have about
FARO practices, procedures, trade secrets, customer lists, price lists, product
marketing, personnel, staffing, salaries and wages.



--------------------------------------------------------------------------------

8. You agree not to disparage the FARO Companies. This includes, but is not
limited to, disparaging comments, social media posts, correspondence, or
conversation with any and all persons, whether intended to be public or private.
In response to inquiries from third parties, you and FARO shall confirm only
that you separated from FARO on mutually acceptable terms. You agree that FARO
also may confirm to third parties your dates of employment, title, and
position(s).

9. Obligations regarding confidential information:

a. You agree that your obligations to the Company regarding confidential
information continue.

b. You agree that you will not disclose or otherwise communicate to any person
the terms and/or circumstances of this Agreement, including but not limited to
the benefit being paid under it or the fact of such payment, except that you may
disclose this information to your spouse, and to your attorney, accountant or
other professional advisor to whom you must make the disclosure in order for
them to adequately provide professional services to you. You will instruct them,
however, to maintain the confidentiality of this information just as you must.

c. Notwithstanding the foregoing obligations and restrictions regarding
confidential information, nothing in this Agreement shall prohibit or restrict
you from: (1) making any disclosure of information required by law, court order
or subpoena (provided that you first provide FARO with prior notice of the
contemplated disclosure and cooperate with FARO in seeking a protective order or
other appropriate protection of such information); (2) filing an administrative
charge with any local, state, or federal administrative agency with jurisdiction
to receive and investigate claims under applicable law, although you do waive
and release your right to recover any monetary or other damages under such
applicable law, including but not limited to compensatory damages, punitive
damages, liquidated damages, or attorneys’ fees and costs; or (3) providing
information to, cooperating or assisting with any investigation or proceeding
brought by a federal, state or local law enforcement agency, regulatory or
governmental body, or judicial authority.

10. You acknowledge that the provisions of Paragraphs 7 through 9 are of unique
and substantial value to FARO, that damages to FARO or to the FARO Companies for
breach of Paragraphs 7 through 9 would be difficult to ascertain, and that in
the event you breach any of the provisions of Paragraph 7 through 9, FARO shall
have the right to immediately obtain an injunction or decree of specific
performance from any court of competent jurisdiction to restrain you from
violating such provisions or to compel you to perform such undertakings or
agreements. If FARO must institute a proceeding to enforce this Agreement
against you, FARO shall be entitled to recover from you its attorneys’ fees and
all other associated costs and expenses. If any violation occurs by you, and
regardless of whether FARO obtains legal or equitable relief against you, you
agree that you will remain subject to all of the terms of this Agreement.



--------------------------------------------------------------------------------

11. The offer embodied in this Agreement shall remain open and capable of
acceptance by you until April 10, 2015, after which time the offer shall be
revoked. You acknowledge that you have been given at least 21 calendar days from
the date of this letter to and accept the terms of this Agreement, although you
may accept it at any time within those 21 days. You are advised to consult an
attorney about the Agreement prior to executing it. To accept the Agreement,
please date and sign this letter and return it to me such that I receive it on
or before April 10, 2015. After you sign this Agreement, you will still have an
additional 7 days in which to revoke your acceptance. To revoke, you must notify
me in writing delivered via hand delivery or certified mail, return receipt
requested, and I must receive such written notification before the end of the
7-day revocation period. If you do not sign this Agreement within the 21-day
period, or if you timely revoke this Agreement during the 7-day revocation
period, this Agreement will not become effective and you will not be entitled to
the Consideration provided for in Paragraphs 2, 3 and 4.

12. This Agreement shall not in any way be construed as an admission by the FARO
Companies of wrongdoing or liability or that you have any rights against any of
these persons.

13. The provisions of this Agreement shall be construed according to the laws of
Florida, without regard to its conflicts of law provisions.

14. With the exception of the release contained in Paragraph 6, the provisions
of this Agreement are severable and if any part of it is found to be
unenforceable the other paragraphs shall remain fully and validly enforceable.
The language of all valid parts of this Agreement shall in all cases be
construed as a whole, according to fair meaning, and not strictly for or against
any of the parties.

15. You acknowledge that this Agreement and the New Product Development
Confidentiality Notice, Patent and Confidentiality Agreement, and
Non-Competition and Non- Solicitation Addendum to Patent and Confidentiality
Agreement you signed as a condition to employment (the “Covenant Agreements”)
represent the sole, complete, and entire agreement between you and FARO
regarding the subject matters discussed in this letter. You further acknowledge
you have not relied on any representation, communication or statement, written
or oral, not set forth in this Agreement. This Agreement supersedes and/or
modifies any and all prior agreements, correspondence or communications between
you and FARO and Representatives, except the Covenant Agreements, which shall
remain in full force and effect in accordance with their terms. This Agreement
may be amended only by a written document signed by both you and an authorized
representative of FARO.



--------------------------------------------------------------------------------

16. This Agreement may not be revoked at any time after the expiration of the
seven-day revocation period referenced in Paragraph 11 above. This Agreement is
not intended to and shall not affect your right to file a lawsuit, complaint or
charge that challenges the validity of this Agreement under the Older Workers
Benefit Protection Act, 29 U.S.C. §626(f), with respect to claims under the
ADEA. You agree, however, that, with the exception of an action to challenge
your waiver of claims under the ADEA, if you ever attempt to make, assert or
prosecute any claim(s) covered by the General Release and Covenant Not to Sue in
Paragraph 6, you will, prior to filing or instituting such claim(s), return to
FARO any and all Consideration payments already received by you under this
Agreement, plus interest at the highest legal rate, and, with the exception of
an action to challenge your waiver of claims under the ADEA, if FARO prevails in
defending the enforceability of any portion of the Agreement or in defending
itself against any such claim, you will pay FARO’s attorneys’ fees and costs
incurred in defending itself against the claim(s) and/or the attempted
revocation, recession or annulment. Nothing in this Agreement shall limit FARO’s
rights to seek and obtain other remedies for breach of this Agreement. Moreover,
if after signing this Agreement you fail to abide, or threaten to not abide, by
any of the terms described in Paragraphs 7 through 9 above, FARO has the right
to suspend all Consideration payments described above and take legal action to
enjoin, preliminarily and permanently, you from violating or threatening to
violate the terms of this Agreement, and to specifically enforce your
obligations in a court of competent jurisdiction. You understand and agree that
FARO will be entitled, in addition to any other remedy, to recover from you its
reasonable costs and attorneys’ fees incurred in enforcing this Agreement.

17. The provisions of this Agreement will be administered, interpreted and
construed in a manner intended to comply with Section 409A of the Internal
Revenue Code of 1986, as amended, the regulations issued thereunder, or any
exception thereto (or disregarded to the extent such provision cannot be so
administered, interpreted, or construed). Each payment under this Agreement
shall be considered a separate and distinct payment. You shall have no right to
designate the date of any payment under this Agreement. Nothing contained in
this Agreement shall constitute any representation or warranty by FARO regarding
compliance with Section 409A or any other applicable provision of federal,
state, local or other tax law. The Company has no obligation to take any action
to prevent the assessment of any tax under Section 409A or any other applicable
provision of federal, state , local or other tax law, and neither FARO, nor the
FARO Companies, shall have any liability to you or any other person with respect
thereto.

18. YOU ACKNOWLEDGE THAT YOU VOLUNTARILY ENTER INTO THIS AGREEMENT WITH A FULL
AND COMPLETE UNDERSTANDING OF ITS TERMS AND LEGAL EFFECT. YOU REPRESENT THAT YOU
WERE ADVISED TO CONSULT WITH AN ATTORNEY ABOUT THE PROVISIONS OF THIS AGREEMENT
BEFORE SIGNING BELOW.

 

Sincerely, /s/ Jay Freeland Jay Freeland President & CEO FARO Technologies, Inc.



--------------------------------------------------------------------------------

PLEASE READ CAREFULLY. THIS SEPARATION AGREEMENT

AND GENERAL RELEASE INCLUDES A RELEASE OF ALL KNOWN

AND UNKNOWN CLAIMS THROUGH THE DATE OF YOUR SIGNATURE.

YOU ARE ADVISED TO CONSULT AN ATTORNEY BEFORE SIGNING BELOW.

Accepted and agreed this 20th day of March, 2015:

 

Signature: /s/ Peter G. Abram Print Name:  Peter G. Abram